Dear Mayor Bowen:
This office is in receipt of your request for an opinion of the Attorney General in regard to selection for municipal police officers.  You ask "how is seniority determined when two or more persons qualify for a municipal police officer position in cities having a population of 13,000 and above". In order to clearly understand your question, it appears after inquiry by telephone that your question is whether a selection can be made from a choice of three or must the position be given to the individual with next highest rank and longest service without consideration of qualifications.
We must conclude under the law the selection cannot be made from a choice of three.  R.S. 33:2492 provides for the establishment and maintenance of employment lists.  Paragraph D requires the names of persons attaining a passing score on a promotion test "shall be placed upon the promotion employment list for the class for which they were tested, from the highest to lowest, according to their total seniority in the departmental service." R.S. 33:2492(C) provides in the event a vacancy cannot be filled by reinstatement, or by reemployment the board "shall next certify the names of persons upon the promotional list, in order in which they appear thereon, for the class in which the vacancy is to be filled.  The appointing authority shall select and appoint the first vacancy to be filled the one person certified to them who has greatest seniority in the departmental service."
In Stevens v. City of Baton Rouge, (M.D.La 1988) the court recognized promotions are made from a promotional list consisting of those person who have successfully passed the promotional examination for the position in question.  The Court further stated the persons are listed on the promotional list "in the order of their total departmental seniority and theposition must be offered to that person on the promotional listwith the greatest total departmental seniority."  (Emphasis added)
The law does not allow a selection by the appointing authority on the basis of the person considered best qualified from those who have passed the promotional test.  Until the law is amended it must be given to the individual who has the greatest seniority by years of service who is on the promotional list.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                  RICHARD P. IEYOUB Attorney General
                              By: ___________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR